Fourth Court of Appeals
                                San Antonio, Texas
                                      January 27, 2021

                                    No. 04-20-00502-CR

                                   Kevin Arick O’DELL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-20-010
                        Honorable M. Rex Emerson, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on January 27, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court